Citation Nr: 1729396	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  04-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disc disease to include neurological deficits affecting the lower extremities prior to September 23, 2002, and for the period from September 23, 2002 through June 25, 2003.

2.  Entitlement to an evaluation in excess of 40 percent for service-connected degenerative disc disease from June 25, 2003.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity dysesthesia, prior to November 3, 2008.

4.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity dysesthesia, from November 3, 2008 to January 14, 2013.

5.  Entitlement to an initial evaluation in excess of 60 percent for left lower extremity dysesthesia, from January 14, 2013.

6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity dysesthesia, prior to November 3, 2008.

7.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity dysesthesia, from November 3, 2008 to January 14, 2013.

8.  Entitlement to an initial evaluation in excess of 40 percent for right lower extremity dysesthesia, from January 14, 2013.

9.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to January 27, 2012. 

10.  Entitlement to an effective date prior to January 27, 2012, for eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1974 to January 1978, from April 1978 to April 1984, and from January 1986 to September 1990.	

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2004, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In the April 2004 rating decision, the RO denied a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  The Board denied the claim in an October 2006 decision, which the Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In March 2008, on the basis of a Joint Motion for Partial Remand (JMPR), the Court vacated the Board's denial and remanded the matter for further consideration.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in July 2008.

When the low back evaluation issue was returned to the Board in November 2011, the Board again denied an increased rating for the disability, and the Veteran again appealed the decision to the Court.  On the basis of a JMPR, the Court then in January 2013 vacated the Board's decision insofar as it denied entitlement to an increased evaluation for the low back.  The Board then again remanded the matter in July 2013.

In the Board's November 2011 decision, service connection for left and right lower extremity dysesthesia was granted.  The RO implemented these grants in a February 2012 rating decision, assigning a 10 percent rating for the left leg effective June 25, 2003; and for the right leg assigning a 10 percent rating from June 25, 2003, to September 9, 2011, and a 20 percent rating thereafter.  The Veteran appealed all assigned evaluations for the lower extremities, and during the processing of the appeals, the AOJ took action in February 2015 to assign increased staged ratings for the left lower extremity of 20 percent from November 3, 2008 to January 14, 2013, and 60 percent from January 14, 2013, and increased staged ratings for the right lower extremity of 20 percent from November 3, 2008 to January 14, 2013 and 40 percent from January 14, 2013.  All stages of evaluation remain on appeal.

In the November 2011 Board decision, the issue of TDIU entitlement was inferred as part and parcel of the ongoing appeals for increased rating, and remanded to the AOJ for development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a January 2014 decision, the RO granted entitlement to a TDIU, effective January 27, 2012.  Entitlement to the related benefit of Dependents' Educational Assistance (DEA) was granted from the same date.  The Veteran has appealed the effective dates of the awards.  However, a claim for TDIU, as part of the appeals for increased rating, was pending prior to the currently assigned effective date.  It is not an effective date question which is before the Board, it is an evaluation question, and the issue has been characterized accordingly.  The intertwined claim for DEA prior to January 27, 2012, is an effective date question.

In March 2016, the Board, in pertinent part, remanded the issues on appeal for readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board regrets that the claims must be remanded for additional development.  In a March 2016 remand, the Board instructed the AOJ to readjudicate the issues on appeal regarding evaluation of the low back disability and associated lower extremity disabilities.  The AOJ was instructed to clearly identify which Diagnostic Codes and rating criteria were being applied and how to support the assigned evaluations for the periods prior to September 23, 2002, from September 23, 2002, to September 26, 2003, and since September 26, 2003.  The Board stated that the prohibitions against pyramiding must be addressed and the discussion must state why the selected evaluation scheme was to the Veteran's advantage when alternative schemes were available.  

In a March 2016 supplemental statement of the case (SSOC), the AOJ readjudicated the Veteran's claim for a higher rating for service-connected degenerative disc disease.  However, the AOJ did not readjudicate the increased rating claims for the associated lower extremity disabilities, as instructed by the Board.  Additionally, the AOJ applied the Diagnostic Codes in effect for the three time periods specified by the Board without fully addressing alternative Diagnostic Codes for the periods or addressing prohibitions against pyramiding.  As the AOJ did not comply with the mandates of the Board's remand order, the claims must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The most recent VA examination evaluating the Veteran's service-connected low back and lower extremity disabilities is from December 2013, more than three years ago.  The examination did not include testing of the low back on both active and passive motion.  The Court has held that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As the December 2013 VA examination did not include such testing, a new VA examination is necessary prior to adjudication of the claim.  As the Veteran's service-connected dysesthesia of the left and right lower extremities is associated with the degenerative disc disease of the lumbar spine, a new examination addressing the current severity of those disabilities should also be obtained.

The Veteran asserts that he is entitled to TDIU prior to January 27, 2012.  The Veteran has stated that he had no more than marginal employment from 2002.  The Board finds the evidence prior to January 27, 2012, is insufficient to establish when the combined functional impact of the Veteran's service-connected disabilities prevented him from working.  Previous examinations did not fully address the functional impact of the Veteran's service-connected disabilities, including the combined effect.  Therefore, the Board finds that a retrospective opinion is necessary to assess the combined functional impact of the Veteran's disabilities prior to January 27, 2012.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (finding that the need for an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board"). 

The Board notes that the Veteran's representative has asserted that the Veteran is entitled to a higher rating for his low back disability, including on an extraschedular basis.  The Veteran's TDIU claim is thus intertwined with the increased rating issues.  See Brambley v. Principi, 17 Vet. App. 20 (2003) (holding "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability").  The issue of entitlement to an earlier effective date for eligibility for DEA benefits is inextricably intertwined with the issue of entitlement to a TDIU, and must also be remanded.

Finally, the most recent VA treatment records are from December 2013.  As updated VA treatment records may be relevant to the claim, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, VA treatment records from December 2013 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The electronic claims file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  

The examiner must conduct full range of motion studies on the lumbar spine.  The examiner must record the results of range-of-motion testing for pain on both active and passive motion and pain in weight-bearing and nonweight-bearing for the Veteran's lumbar spine.  The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Determine the nature and severity of any neurological manifestations, to include, but not limited to, any neurological manifestations or bowel or bladder impairment.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After any records obtained have been associated with the electronic claims file, the Veteran must be afforded an examination to determine the current severity of his service-connected dysesthesia of the left and right lower extremities.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.

After examining the Veteran and completing any necessary testing, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner must comment on the severity of the service-connected dysesthesia of the left and right lower extremities.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After any records obtained have been associated with the electronic claims file, provide the electronic claims file to a VA examiner of appropriate expertise to determine the functional impact of his service-connected disabilities prior to January 27, 2012.  Any special studies or tests deemed necessary are to be accomplished.  The examiner must elicit from the record a full work and educational history.  

Based on review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion regarding the functional impact of the Veteran's service-connected disabilities prior to January 27, 2012.  

This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


